                                 Case 3:20-bk-00393-JAF                           Doc 3        Filed 02/05/20           Page 1 of 25




 Fill in this information to identify the case:

 Debtor name         North American Rail Solutions, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                       amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 5, 2020                        X /s/ James R. Walker, Jr.
                                                                       Signature of individual signing on behalf of debtor

                                                                       James R. Walker, Jr.
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                       Case 3:20-bk-00393-JAF                                          Doc 3              Filed 02/05/20                         Page 2 of 25

 Fill in this information to identify the case:

 Debtor name            North American Rail Solutions, LLC

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            25,750.20

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            25,750.20


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       50,719,935.88


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         50,719,935.88




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                 Case 3:20-bk-00393-JAF                     Doc 3       Filed 02/05/20          Page 3 of 25

 Fill in this information to identify the case:

 Debtor name          North American Rail Solutions, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number
                     Bank of America Full Analysis
                     Business Checking Account [balance
            3.1.     as of 02/04/2020]                                      Operating                        8738                                    $14,208.57



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $14,208.57
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Deposits [balance as of 02/04/2020]                                                                                             $10,783.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                                     $10,783.00
            Add lines 7 through 8. Copy the total to line 81.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 3:20-bk-00393-JAF                     Doc 3      Filed 02/05/20       Page 4 of 25

 Debtor         North American Rail Solutions, LLC                                           Case number (If known)
                Name

 Part 3:    Accounts receivable
10. Does the debtor have any accounts receivable?

     No.    Go to Part 4.
     Yes Fill in the information below.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.
                                                                                                     Valuation method used   Current value of
                                                                                                     for current value       debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership
                     Wholly-owned subsidiary - Management
                     Services of North Florida, LLC; EIN -
           15.1.     XX-XXXXXXX                                                     100%      %                                          Unknown



                     Wholly-owned subsidiary - Mid-West Rail
           15.2.     Solutions, LLC; EIN - XX-XXXXXXX                               100%      %                                          Unknown


                     Wholly-owned subsidiary - Annapolis
                     Junction Rail Solution, LLC; EIN -
           15.3.     XX-XXXXXXX                                                     100%      %                                          Unknown


                     Wholly-owned subsidiary - Flint Rail
                     Services, LLC; EIN - XX-XXXXXXX
           15.4.     [administratively dissolved on 09/27/2019]                     100%      %                                          Unknown


                     Wholly-owned subsidiary - Lordstown, LLC;
                     EIN - XX-XXXXXXX [administratively dissolved
           15.5.     on 09/27/2019]                                                 100%      %                                          Unknown


                     Wholly-owned subsidiary - South Florida
                     Rail Solutions, LLC; EIN - XX-XXXXXXX
           15.6.     [administratively dissolved on 09/27/2019]                     100%      %                                          Unknown


                     Wholly-owned subsidiary - Colorado Rail
                     Solutions, LLC; EIN - XX-XXXXXXX
           15.7.     [administratively dissolved on 09/27/2019]                     100%      %                                          Unknown


                     Wholly-owned subsidiary - Michigan Rail
                     Services, LLC; EIN - XX-XXXXXXX
           15.8.     [administratively dissolved on 09/27/2013]                     100%      %                                          Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                 Case 3:20-bk-00393-JAF                     Doc 3      Filed 02/05/20        Page 5 of 25

 Debtor         North American Rail Solutions, LLC                                            Case number (If known)
                Name

           Describe:


 17.       Total of Part 4.                                                                                                               $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office Equipment [balance as of 02/04/2020]                                    $758.63    N/A                                   $758.63



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                               $758.63
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:    Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                 Case 3:20-bk-00393-JAF                      Doc 3        Filed 02/05/20         Page 6 of 25

 Debtor         North American Rail Solutions, LLC                                             Case number (If known)
                Name



     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:   Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                   Current value of
                                                                                                                                   debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            Intercompany loan due from                                      212,233.83 -                            212,233.83 =
            Mid-West Rail Solutions, LLC                              Total face amount      doubtful or uncollectible amount
            [balance as of 02/04/2020]                                                                                                               $0.00


            Intercompany loan due from                                      291,854.15 -                            291,854.15 =
            Colorado Rail Solutions, LLC                              Total face amount      doubtful or uncollectible amount
            [balance as of 02/04/2020]                                                                                                               $0.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            Chubb Group of Insurance Companies Commercial
            Excess and Umbrella Insurance Policy No. 7989-87-88
            [includes underlying policies for employers liability,
            commercial general liability, automobile liabiliy,
            employee benefits liability, non-owned & hired auto
            liability and stop gap coverage] [06/20/2019 - 06/20/2020]                                                                         Unknown


            The Hartford Management Liability Policy No.
            30.KB.0251693.19 [06/20/2019 - 06/20/2020]                                                                                         Unknown



 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                 Case 3:20-bk-00393-JAF                     Doc 3      Filed 02/05/20       Page 7 of 25

 Debtor         North American Rail Solutions, LLC                                           Case number (If known)
                Name


 78.       Total of Part 11.                                                                                                       $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                                   Case 3:20-bk-00393-JAF                                 Doc 3            Filed 02/05/20               Page 8 of 25

 Debtor          North American Rail Solutions, LLC                                                                  Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $14,208.57

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $10,783.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                               $758.63

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $25,750.20          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $25,750.20




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                 Case 3:20-bk-00393-JAF                  Doc 3     Filed 02/05/20          Page 9 of 25

 Fill in this information to identify the case:

 Debtor name         North American Rail Solutions, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                               Check if this is an
                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                     page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 3:20-bk-00393-JAF                             Doc 3           Filed 02/05/20           Page 10 of 25

 Fill in this information to identify the case:

 Debtor name         North American Rail Solutions, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                 amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                   Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                               $0.00      $0.00
           FL Dept. of Revenue                                       Check all that apply.
           5050 W. Tennessee St.                                      Contingent
           Tallahassee, FL 32399                                      Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                               $0.00      $0.00
           FL Dept. of State                                         Check all that apply.
           Clifton Building                                           Contingent
           2661 Executive Center Dr.                                  Unliquidated
           Tallahassee, FL 32301                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   43965                                Best Case Bankruptcy
                               Case 3:20-bk-00393-JAF                               Doc 3           Filed 02/05/20                Page 11 of 25

 Debtor       North American Rail Solutions, LLC                                                              Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00     $0.00
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                              Contingent
           Philadelphia, PA 19101-7346                                Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $1,127,894.59
           Annapolis Junction Rail Solu                                             Contingent
           5000 U.S. Highway 17                                                     Unliquidated
           Suite 18 #233                                                            Disputed
           Fleming Island, FL 32003
                                                                                   Basis for the claim:     Intercompany loan due [balance as of 02/04/2020]
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.           $36,507,059.89
           Central States Pension Fund                                              Contingent
           9377 W. Higgins Rd.
           Rosemont, IL 60018-4938
                                                                                    Unliquidated
           Date(s) debt was incurred
                                                                                    Disputed
           Last 4 digits of account number      5801                               Basis for the claim:     Withdrawal Liability [balance as of 01/27/2020]
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $18,343.93
           Chubb                                                                    Contingent
           Chubb Lockbox 7345                                                       Unliquidated
           P.O. Box 7247                                                            Disputed
           Philadelphia, PA 19170-0001
                                                                                   Basis for the claim:     Insurance premiums [balance as of 02/04/2020]
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Clara Beal, Personally and                                               Contingent
            as Guardian of Glenn Beal
           c/o Henry M. Hanflik, P.C.
                                                                                    Unliquidated
           1380 S. Linden Rd.                                                       Disputed
           Flint, MI 48532                                                                        Personal injury claim [Genesee County, Michigan;
                                                                                   Basis for the claim:
           Date(s) debt was incurred                                               Case No. 19-113209]
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $1,275.97
           CSX Transportation, Inc.                                                 Contingent
           CSXT Govt. Billing                                                       Unliquidated
           P.O. Box 530192                                                          Disputed
           Atlanta, GA 30353-0192
                                                                                   Basis for the claim:     [balance as of 02/04/2020]
           Date(s) debt was incurred
           Last 4 digits of account number      9372                               Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                               Case 3:20-bk-00393-JAF                         Doc 3          Filed 02/05/20                  Page 12 of 25

 Debtor       North American Rail Solutions, LLC                                                      Case number (if known)
              Name

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $12,294,604.00
           Freight Drivers & Helpers                                          Contingent
           Local Union No. 557 Pension
           9411 Philadelphia Rd., #S
                                                                              Unliquidated
           Baltimore, MD 21237                                                Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Estimated Withdrawal Liability [balance as of
           Last 4 digits of account number                                   12/31/2018]
                                                                             Is the claim subject to offset?     No  Yes
 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           General Motors, LLC                                                Contingent
           30001 Van Dyke
           Warren, MI 48090
                                                                              Unliquidated
           Date(s) debt was incurred
                                                                              Disputed
           Last 4 digits of account number                                                   Possible damage claims relating to a Service
                                                                             Basis for the claim:
                                                                             Contract for Logistics Services [Flint, Michigan]
                                                                             Is the claim subject to offset?     No  Yes
 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $3,235.90
           Hartford, The                                                      Contingent
           P.O. Box 660916                                                    Unliquidated
           Dallas, TX 75266-0916                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance premiums [balance as of 02/04/2020]
           Last 4 digits of account number      5949
                                                                             Is the claim subject to offset?     No  Yes
 3.9       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $767,521.60
           Lordstown, LLC                                                     Contingent
           5000 U.S. Highway 17                                               Unliquidated
           Suite 18 #233                                                      Disputed
           Fleming Island, FL 32003
                                                                             Basis for the claim:    Intercompany loan due [balance as of 02/04/2020]
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Anthony E. Napoli, Esq.
           Central States Funds, SE and                                                               Line      3.2
           SW Areas Pension Funds
           9377 W. Higgins Rd.                                                                              Not listed. Explain

           Rosemont, IL 60018


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.         $                          0.00
 5b. Total claims from Part 2                                                                             5b.    +    $                 50,719,935.88
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.         $                    50,719,935.88




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                               Case 3:20-bk-00393-JAF                    Doc 3       Filed 02/05/20            Page 13 of 25

 Fill in this information to identify the case:

 Debtor name         North American Rail Solutions, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal              Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Automobile Terminal
             lease is for and the nature of               Operations Agreement
             the debtor's interest                        at the Port Hueneme
                                                          Rail Loading Facility
                  State the term remaining
                                                                                      Glovis America, Inc.
              List the contract number of any                                         17305 Von Karman Ave.
                    government contract                                               Irvine, CA 92614




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                               Case 3:20-bk-00393-JAF                  Doc 3     Filed 02/05/20          Page 14 of 25

 Fill in this information to identify the case:

 Debtor name         North American Rail Solutions, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Annapolis                         5000 U.S. Highway 17                             Central States                  D
             Junction Rail                     Suite 18 #233                                    Pension Fund                     E/F        3.2
             Solu                              Fleming Island, FL 32003
                                                                                                                                G




    2.2      Annapolis                         5000 U.S. Highway 17                             Freight Drivers &               D
             Junction Rail                     Suite 18 #233                                    Helpers                          E/F        3.6
             Solu                              Fleming Island, FL 32003
                                                                                                                                G




    2.3      Colorado Rail                     5000 U.S. Highway 17                             Central States                  D
             Solutions, LLC                    Suite 18 #233                                    Pension Fund                     E/F        3.2
                                               Fleming Island, FL 32003
                                                                                                                                G




    2.4      Colorado Rail                     5000 U.S. Highway 17                             Freight Drivers &               D
             Solutions, LLC                    Suite 18 #233                                    Helpers                          E/F        3.6
                                               Fleming Island, FL 32003
                                                                                                                                G




Official Form 206H                                                        Schedule H: Your Codebtors                                         Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                               Case 3:20-bk-00393-JAF                Doc 3       Filed 02/05/20         Page 15 of 25

 Debtor       North American Rail Solutions, LLC                                         Case number (if known)



            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.5      Flint Rail                        5000 U.S. Highway 17                           Central States            D
             Services, LLC                     Suite 18 #233                                  Pension Fund               E/F       3.2
                                               Fleming Island, FL 32003
                                                                                                                        G




    2.6      Flint Rail                        5000 U.S. Highway 17,                          General Motors, LLC       D
             Services, LLC                     Suite 18, #233                                                            E/F       3.7
                                               Fleming Island, FL 32003
                                                                                                                        G




    2.7      Flint Rail                        5000 U.S. Highway 17                           Freight Drivers &         D
             Services, LLC                     Suite 18 #233                                  Helpers                    E/F       3.6
                                               Fleming Island, FL 32003
                                                                                                                        G




    2.8      Flint Rail                        5000 U.S. Highway 17                           Clara Beal,               D
             Services, LLC                     Suite 18 #233                                  Personally and             E/F       3.4
                                               Fleming Island, FL 32003
                                                                                                                        G




    2.9      Lordstown, LLC                    5000 U.S. Highway 17                           Central States            D
                                               Suite 18 #233                                  Pension Fund               E/F       3.2
                                               Fleming Island, FL 32003
                                                                                                                        G




    2.10     Lordstown, LLC                    5000 U.S. Highway 17                           Freight Drivers &         D
                                               Suite 18 #233                                  Helpers                    E/F       3.6
                                               Fleming Island, FL 32003
                                                                                                                        G




    2.11     Michigan Rail                     5000 U.S. Highway 17                           Central States            D
             Services, LLC                     Suite 18 #233                                  Pension Fund               E/F       3.2
                                               Fleming Island, FL 32003
                                                                                                                        G




Official Form 206H                                                        Schedule H: Your Codebtors                                Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                               Case 3:20-bk-00393-JAF                 Doc 3      Filed 02/05/20         Page 16 of 25

 Debtor       North American Rail Solutions, LLC                                         Case number (if known)



            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.12     Michigan Rail                     5000 U.S. Highway 17                           Freight Drivers &         D
             Services, LLC                     Suite 18 #233                                  Helpers                    E/F       3.6
                                               Fleming Island, FL 32003
                                                                                                                        G




    2.13     Mid-West Rail                     5000 U.S. Highway 17                           Central States            D
             Solutions, LLC                    Suite 18 #233                                  Pension Fund               E/F       3.2
                                               Fleming Island, FL 32003
                                                                                                                        G




    2.14     Mid-West Rail                     5000 U.S. Highway 17                           Freight Drivers &         D
             Solutions, LLC                    Suite 18 #233                                  Helpers                    E/F       3.6
                                               Fleming Island, FL 32003
                                                                                                                        G




    2.15     South Florida                     5000 U.S. Highway 17                           Central States            D
             Rail Solutions                    Suite 18 #233                                  Pension Fund               E/F       3.2
                                               Fleming Island, FL 32003
                                                                                                                        G




    2.16     South Florida                     5000 U.S. Highway 17                           Freight Drivers &         D
             Rail Solutions                    Suite 18 #233                                  Helpers                    E/F       3.6
                                               Fleming Island, FL 32003
                                                                                                                        G




    2.17     Mid-West Rail                     5000 U.S. Highway 17, Suite 18 #233            Glovis America, Inc.      D
             Solutions, LLC                    Fleming Island, FL 32003                                                  E/F
                                                                                                                        G       2.1




Official Form 206H                                                        Schedule H: Your Codebtors                                Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                               Case 3:20-bk-00393-JAF                         Doc 3         Filed 02/05/20             Page 17 of 25




 Fill in this information to identify the case:

 Debtor name         North American Rail Solutions, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                          Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                            $0.00
       From 1/01/2020 to Filing Date
                                                                                                Other      Gross Receipts


       For prior year:                                                                          Operating a business                                            $0.00
       From 1/01/2019 to 12/31/2019
                                                                                                Other      Gross Receipts


       For year before that:                                                                    Operating a business                                            $0.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other      Gross Receipts

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                               Case 3:20-bk-00393-JAF                         Doc 3         Filed 02/05/20             Page 18 of 25
 Debtor       North American Rail Solutions, LLC                                                        Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See attached check register.                                                                        $0.00          Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Central States Funds,                             ERISA Withdrawal           United States District Court                 Pending
               Southeast and Southwest                           Liability                  Northern District of Illinois                On appeal
               Areas Pensions Funds, and                                                    Eastern Division
                                                                                                                                         Concluded
               Arthur H. Bunte, Jr., as
               Trustee vs. North American
               Rail Solutions, LLC, et al.
               1:19-cv-01260

       7.2.    Clara Beal, et al. vs. North                      Personal injury            State of Michigan                            Pending
               American Rail Solutions, LLC,                                                Circuit Court                                On appeal
               et al.                                                                       County of Genesee
                                                                                                                                         Concluded
               19-113209

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                               Case 3:20-bk-00393-JAF                            Doc 3         Filed 02/05/20            Page 19 of 25
 Debtor      North American Rail Solutions, LLC                                                             Case number (if known)



    receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                      Description of the gifts or contributions                  Dates given                  Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                               Case 3:20-bk-00393-JAF                           Doc 3       Filed 02/05/20             Page 20 of 25
 Debtor        North American Rail Solutions, LLC                                                        Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates          Total amount or
                 the transfer?                                                                                                                         value
                 Address
       11.1.                                                                                                                   06/03/2019 -
                                                                                                                               $8,209.50
                                                                                                                               06/24/2019 -
                                                                                                                               $8,036.37
                                                                                                                               07/22/2019 -
                                                                                                                               $2,805.17
                                                                                                                               08/26/2019 -
                                                                                                                               $604.50
                                                                                                                               10/01/2019 -
                                                                                                                               $1,060.50
                                                                                                                               11/05/2019 -
                                                                                                                               $4,231.50
                                                                                                                               12/11/2019 -
                                                                                                                               $3,155.96
                                                                                                                               01/07/2020 -
                                                                                                                               $1,897.18
                 Thames Markey & Heekin, PA                                                                                    02/03/2020 -
                 50 North Laura Street                                                                                         $325.50
                 Suite 1600                                                                                                    02/04/2020 -
                 Jacksonville, FL 32202                              Attorney Fees                                             $2,500.00                  $0.00

                 Email or website address
                 abd@tmhlaw.net

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers         Total amount or
                                                                                                                      were made                        value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                           Description of property transferred or                  Date transfer        Total amount or
                Address                                          payments received or debts paid in exchange             was made                      value
       13.1 Michael T. Williamson
       .    10 Old Hard Rd.
                Fleming Island, FL 32003                         Sale of 2016 GMC Sierra 150                             12/31/2018               $35,000.00

                Relationship to debtor
                Prior Owner


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                               Case 3:20-bk-00393-JAF                         Doc 3         Filed 02/05/20             Page 21 of 25
 Debtor      North American Rail Solutions, LLC                                                         Case number (if known)




       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was              Last balance
                Address                                          account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                               Case 3:20-bk-00393-JAF                         Doc 3         Filed 02/05/20             Page 22 of 25
 Debtor      North American Rail Solutions, LLC                                                         Case number (if known)




       None
       Facility name and address                                     Names of anyone with                 Description of the contents                   Do you still
                                                                     access to it                                                                       have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 3:20-bk-00393-JAF                         Doc 3         Filed 02/05/20             Page 23 of 25
 Debtor      North American Rail Solutions, LLC                                                         Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.                                                                                                      EIN:
             See Schedule B
                                                                                                               From-To


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Harrington & Associates, CPAs
                    328 Stiles Ave.
                    Orange Park, FL 32073

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

             None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

             None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

             None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       James R. Walker, Jr.                           1411 Mahama Bluff Rd.                               Owner, Managing Member                        100%
                                                      Green Cove Springs, FL 32043                                                                      ownership
                                                                                                                                                        interest
       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Don Erickson                                                                                       Officer, General Manager of                   0% ownership
                                                                                                          Operations                                    interest



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 3:20-bk-00393-JAF                         Doc 3         Filed 02/05/20             Page 24 of 25
 Debtor      North American Rail Solutions, LLC                                                         Case number (if known)




           No
           Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 James R. Walker, Jr.
       .    1411 Mahama Bluff Rd.                                $268,661.71 - 2019 Wages
               Green Cove Springs, FL                            $90,000.00 - 2019 Miscellaneous Income
               32043                                             $61,838.68 - Distributions                              Various           Various

               Relationship to debtor
               Owner


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    North American Rail Solutions, LLC                                                                         EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         February 5, 2020

 /s/ James R. Walker, Jr.                                               James R. Walker, Jr.
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Managing Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case 3:20-bk-00393-JAF                Doc 3        Filed 02/05/20   Page 25 of 25
                                                 North American Railway Solutions, LLC
                                                        Bank Account Register
                                                              Bank of America - Checking
                                                          November 1, 2019 - February 4, 2020
                                                                                                  Checks/     Deposits/
    Date           Reference        Payee ID      Description                                    Payments     Additions      Balance

                                                  Beginning Balance                                                         81,878.32
   11/07/19             3784        HARRINGT01    Harrington & Associates, CPA                     2,800.00                 79,078.32
   11/07/19             3785        WILLIA01      Michael T Williamson                             3,132.87                 75,945.45
   11/12/19          HEALTH         UNITEDHLTH    United Healthcare                                5,070.48                 70,874.97
   11/15/19           Payroll                     Payroll Entry 11-15-19                           6,210.58                 64,664.39
   11/15/19      SERVICE FEE                      Bank Service Fee                                   302.14                 64,362.25
   11/18/19             3786        WALKER01      James Walker, Jr.                                  534.33                 63,827.92
   11/25/19            AMEX         AMEX03        American Express 8-01006                         3,905.47                 59,922.45
   11/26/19                                       Convenience Fee                                      1.95                 59,920.50
   11/26/19                         CHUBB         Chubb                                           14,689.68                 45,230.82
   11/29/19              Payroll                  Payroll Entry 11-29-19                           6,032.68                 39,198.14
   12/06/19                         UNITEDHLTH    United Healthcare                                5,216.96                 33,981.18
   12/06/19             3787        HARRINGT01    Harrington & Associates, CPA                     2,800.00                 31,181.18
   12/06/19             3788        TMHPA         Thames Markey & Heekin P.A.                      3,155.96                 28,025.22
   12/06/19             3789        WILLIA01      Michael T Williamson                             3,132.87                 24,892.35
   12/13/19             3790        AMERFUND      Capital Group Retirement Plan Services              64.25                 24,828.10
   12/13/19             3791        CSXCLAIM      CSX Transportation Inc                           8,848.10                 15,980.00
   12/13/19             3793        MBWL          Marathas Barrow Weatherhead Lent LLP               675.00                 15,305.00
   12/13/19             3795        WALKER01      James Walker, Jr.                                  769.00                 14,536.00
   12/13/19           Payroll                     Payroll Entry 12-13-19                           5,994.89                  8,541.11
   12/16/19      SERVICE FEE                      Bank Service Fee                                   569.31                  7,971.80
   12/17/19          MD TAX                       Comp Troller of Maryland                         5,249.00                  2,722.80
   12/26/19             3796        HARRINGT01    Harrington & Associates, CPA                    22,000.00                (19,277.20)
   12/26/19            AMEX         AMEX03        American Express 8-01006                         5,287.83                (24,565.03)
   12/26/19           CHUBB         CHUBB         Chubb                                           14,695.68                (39,260.71)
   12/26/19       CHUBB FEE                       Chubb Service Fee                                    1.95                (39,262.66)
   12/26/19         TRANS AJ                      Transfer from Annapolis 12-26-19                             50,000.00    10,737.34
   12/27/19           Payroll                     Payroll Entry 12-27-19                           5,852.88                  4,884.46
   12/30/19           Payroll                     Payroll Entry 12-30-19                           4,137.22                    747.24
   12/31/19             3799        WALKER01      James Walker, Jr.                                  500.00                    247.24
   12/31/19            AMEX         AMEX03        American Express 8-01006                         3,190.44                 (2,943.20)
   12/31/19         TRANS AJ                      Transfer from Annapolis 12-31-19                             30,000.00    27,056.80
   01/02/20             3797        WILLIA01      Michael T Williamson                             3,132.87                 23,923.93
   01/02/20             3798        TMHPA         Thames Markey & Heekin P.A.                      1,897.18                 22,026.75
   01/06/20         TRANS AJ                      Transfer from Annapolis 01-06-2020                           10,000.00    32,026.75
   01/10/20           Payroll                     Payroll Entry 01-10-2020                         6,392.96                 25,633.79
   01/15/20      SERVICE FEE                      Bank Service Fee                                   732.42                 24,901.37
   01/24/20           Payroll                     Payroll Entry 01-24-2020                         3,188.91                 21,712.46
   01/30/20                         UNITEDHLTH    United Healthcare                                  200.08                 21,512.38
   01/30/20                                       Chubb Convenience Fee                                1.95                 21,510.43
   01/30/20                         CHUBB         Chubb                                           14,692.68                  6,817.75
   01/30/20             3800        TMHPA         Thames Markey & Heekin P.A.                        325.50                  6,492.25
   02/03/20             3802        HARRINGT01    Harrington & Associates, CPA                    15,668.25                 (9,176.00)
   02/03/20         TRANS AJ                      Transfer from Annapolis                                      25,000.00    15,824.00
   02/04/20                                       Counter Deposit - Republic Services                              58.57    15,882.57
                                                  Lordstown Refund
   02/04/20             3803        TMHPA         Thames Markey & Heekin P.A.                     16,674.00                   (791.43)
   02/04/20         TRANS AJ                      Transfer from Annapolis                                      15,000.00    14,208.57
                                                                                       Totals    197,728.32   130,058.57    14,208.57



Transaction count = 46




Printed by AKJ on 02/04/20 at 12:10 PM                                                                                         Page 1
